DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendments filed August 4, 2021 have been entered. Claim 7 has been amended. Claim 8 was previously cancelled. Claims 1-6 and 11-20 are withdrawn from consideration. Claims 24-32 were newly added. 

Election/Restrictions
3.	Newly submitted claims 25-32 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: The main invention in this application lacks novelty, therefore the other claims are not so linked by a special technical feature within the meaning of PCT Rule 13.2 so as to form a single inventive concept. Inasmuch as, the technical feature does not define a contribution over the art, it is not "special" within the meaning of PCT Rule 13.2. Consequently, the additional claims lack unity of invention.
Since applicant has received multiple actions on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7-8 and 10 of U.S. Patent No.10,174,103. Although the claims at issue are not identical, they are not patentably distinct from each other.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to an immunochromatographic assay for detecting Mycoplasma pneumoniae, comprising: providing a membrane carrier having a capturing zone that is formed by previously immobilizing a first antibody against P30 protein of Mycoplasma pneumoniae at a predetermined position; chromatographically developing a liquid mixture in the membrane carrier toward the capturing zone, said liquid mixture containing a second antibody against the P30 protein and a predetermined amount of a test sample, whereby a complex of an antigen contained in the test sample and the second antibody is captured by the capturing zone, wherein the test sample is a biological sample and at least one of the first and second .
The claims of 10/174,103 are drawn to an immunochromatographic assay for detecting Mycoplasma pneumoniae, comprising: providing a membrane carrier having a capturing zone that is formed by previously immobilizing a first antibody against P30 protein of Mycoplasma pneumoniae at a predetermined position; chromatographically developing a liquid mixture in the membrane carrier toward the capturing zone, said liquid mixture containing a second antibody against, the P30 protein and a predetermined amount of a test sample, whereby a complex of an antigen contained in the test sample and the second antibody is captured by the capturing zone, wherein at least one of the first and second antibodies is a monoclonal antibody recognizing an epitope of P30 protein present in a region of the amino acid sequence of SEQ ID NO: 2, and the test, sample is a biological sample.  Instantly claimed SEQ ID NO:3, 4 and 5 are encompassed within SEQ ID NO:2 of 10,174,103. The claims recite use of a monoclonal antibody, have the same label requirements and recite nitrocellulose paper. Therefore, the claims are drawn to overlapping subject matter. 

Response to Arguments
6.	Applicant's arguments filed August 4, 2021, have been fully considered but they are not persuasive. Applicants argue that the immunochromatographic assay as defined by the cited  by Patent 10,174,103 neither specifically "discloses" the immunochromatographic assay nor specifically requires the specific epitopes of P30 protein located in any one of the amino acid sequences of SEQ ID NOS: 3 to 5 in the .  
Applicants’ attention is directed to the sequence alignment provided below.
Additionally, the first and second antibodies is a monoclonal antibody will absolutely recognize the P30 protein epitopes existing in the instant SEQ ID NO: 3, 4, and 5 in Applicant’s claims 7, 9-10 and 23-24; and similarly within claim 3 of US 10,550,175. 
	Applicants point to the recitation regarding sensitivity in instant claim 7. The description of sensitivity does not distinguish the monoclonal antibodies. There is no evidence of record that monoclonal antibodies of Patent 10,174,103 do not exhibit the same sensitivity. It appear that the sensitivity is merely an unrecited property and applicants have not provided any evidence that the monoclonal antibodies of US 10, 174,103 are not similarly sensitive. The sensitivity appears to be an inherent ability of the instantly claimed and patented monoclonal antibodies. Applicants have provided no data to the contrary. 


The instantly claimed immunochromatographic assay of claim 7 may be understood to be characterized in that the two specific portions of P30 protein, having the amino acid sequences of SEQ ID NOS: 3 to 5, are captured by the first and second antibodies. 
	Contrary to Applicants assertion, least one of the first and second antibodies is a monoclonal antibody recognizing an epitope of P30 protein present in a region of the amino acid sequence of SEQ ID NO: 2, could bind to the epitopes of the same P30 proteins located in any one of the amino acid sequences of SEQ ID Nos: 3 to 5 in 

Alignment with instantly claimed SEQ ID NO: 3 and SEQ ID NO: 2 of 10,174,103. 
BBV09002
ID   BBV09002 standard; protein; 201 AA.
XX
AC   BBV09002;
XX
DT   23-APR-2015  (first entry)
XX
DE   M. pneumoniae M129 P30 protein (74-274) antigenic region, SEQ ID:2.
XX
KW   P30 protein; antigen; diagnostic test; immuno-diagnosis;
KW   immunoaffinity chromatography; immunoassay; microorganism detection;
KW   mycoplasma pneumoniae infection.
XX
OS   Mycoplasma pneumoniae M129.
XX
CC PN   WO2015025968-A1.
XX
CC PD   26-FEB-2015.
XX
CC PF   22-AUG-2014; 2014WO-JP072068.
XX
PR   23-AUG-2013; 2013JP-00173991.
XX
CC PA   (BLBL-) BL CO LTD.
XX
CC PI   Saito Kenji;
XX
DR   WPI; 2015-14465P/19.
XX
CC PT   Immunological detection of Mycoplasma pneumoniae, involves performing 
CC PT   sandwich immunoassay using antibody chosen from first antibody and second
CC PT   antibody with respect to P30 protein of Mycoplasma pneumoniae.
XX
CC PS   Claim 2; SEQ ID NO 2; 35pp; Japanese.
XX
CC   The present invention relates to an immunological method for detecting 
CC   Mycoplasma pneumoniae. The method involves: (a) using an antibody 
CC   specific to a P30 protein of the Mycoplasma pneumoniae, or (b) performing
CC   sandwich immunoassay using a first antibody and a second antibody 
CC   specific to a P30 protein of the Mycoplasma pneumoniae. The invention 
CC   further discloses: (1) an immunochromatographic assay for detecting 
CC   Mycoplasma pneumoniae; (2) a kit comprising the anti-Mycoplasma 
CC   pneumoniae P30 antibody; (3) an immunochromatographic test strip 
CC   comprising a membrane carrier, a first antibody and a second antibody 

CC   antibody recognizing the P30 protein of the Mycoplasma pneumoniae. The 
CC   method of the invention easily and rapidly detects Mycoplasma pneumoniae 
CC   with high sensitivity, thus enabling diagnosis of infection caused by 
CC   Mycoplasma pneumoniae. The present sequence represents a Mycoplasma 
CC   pneumoniae M129 P30 protein (residues 74-274) antigenic region which is 
CC   recognized by the antibody for use in the immunological method.
XX
SQ   Sequence 201 AA;

 Query Match             100.0%;  Score 74;  DB 22;  Length 201;
Best Local Similarity   100.0%;   Matches   12;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;



Qy          1 GMAPRPGMPPHP 12
              ||||||||||||
Db        105 GMAPRPGMPPHP 116

Alignment with instantly claimed SEQ ID NO: 4 and SEQ ID NO: 2 of 10,174,103. 

CC PS   Claim 2; SEQ ID NO 2; 35pp; Japanese.
XX
CC   The present invention relates to an immunological method for detecting 
CC   Mycoplasma pneumoniae. The method involves: (a) using an antibody 
CC   specific to a P30 protein of the Mycoplasma pneumoniae, or (b) performing
CC   sandwich immunoassay using a first antibody and a second antibody 
CC   specific to a P30 protein of the Mycoplasma pneumoniae. The invention 
CC   further discloses: (1) an immunochromatographic assay for detecting 
CC   Mycoplasma pneumoniae; (2) a kit comprising the anti-Mycoplasma 
CC   pneumoniae P30 antibody; (3) an immunochromatographic test strip 
CC   comprising a membrane carrier, a first antibody and a second antibody 
CC   specific to the P30 protein of the Mycoplasma pneumoniae; and (4) an 
CC   antibody recognizing the P30 protein of the Mycoplasma pneumoniae. The 
CC   method of the invention easily and rapidly detects Mycoplasma pneumoniae 
CC   with high sensitivity, thus enabling diagnosis of infection caused by 
CC   Mycoplasma pneumoniae. The present sequence represents a Mycoplasma 
CC   pneumoniae M129 P30 protein (residues 74-274) antigenic region which is 
CC   recognized by the antibody for use in the immunological method.
XX
SQ   Sequence 201 AA;

  Query Match             100.0%;  Score 72;  DB 22;  Length 201;
  Best Local Similarity   100.0%;  
  Matches   12;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GMAPRPGFPPQP 12
              ||||||||||||
Db        117 GMAPRPGFPPQP 128

Alignment with instantly claimed SEQ ID NO: 5 and SEQ ID NO: 2 of 10,174,103. 
XX
CC   The present invention relates to an immunological method for detecting 
CC   Mycoplasma pneumoniae. The method involves: (a) using an antibody 
CC   specific to a P30 protein of the Mycoplasma pneumoniae, or (b) performing
CC   sandwich immunoassay using a first antibody and a second antibody 
CC   specific to a P30 protein of the Mycoplasma pneumoniae. The invention 
CC   further discloses: (1) an immunochromatographic assay for detecting 
CC   Mycoplasma pneumoniae; (2) a kit comprising the anti-Mycoplasma 
CC   pneumoniae P30 antibody; (3) an immunochromatographic test strip 
CC   comprising a membrane carrier, a first antibody and a second antibody 
CC   specific to the P30 protein of the Mycoplasma pneumoniae; and (4) an 
CC   antibody recognizing the P30 protein of the Mycoplasma pneumoniae. The 
CC   method of the invention easily and rapidly detects Mycoplasma pneumoniae 
CC   with high sensitivity, thus enabling diagnosis of infection caused by 
CC   Mycoplasma pneumoniae. The present sequence represents a Mycoplasma 
CC   pneumoniae M129 P30 protein (residues 74-274) antigenic region which is 
CC   recognized by the antibody for use in the immunological method.
XX
SQ   Sequence 201 AA;

  Query Match             100.0%;  Score 76;  DB 22;  Length 201;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GMAPRPGMQPPRP 13
              |||||||||||||
Db        177 GMAPRPGMQPPRP 189

Applicants again point to the specification regarding BLMP 001- 006, showing six different antibodies which all bind to SEQ ID NO: 3, 4 and 5. Moreover, the claims are not specifically drawn to BLMP 001-006. Furthermore, the claims only require “sufficient sensitivity” There is no sensitivity lower limit. Applicants do not provide evidence that BLMP001-006 will not bind SEQ ID NO:2, despite the fact the BLMP001-006 are taught in US 10,174,103.  There is no side-by-side evidence, none claim language that excludes the antibodies.   Therefore, applicants’ the antibody comparison is not commensurate in scope. 
Since the Patent Office does not have the facilities for examining and comparing the sensitivity levels of the instant claims and the antibody sensitivity levels of US In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
In closing, applicants’ arguments are not found persuasive and the rejection is maintained.

Double Patenting
7.	Claims 7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 of U.S. Patent No.10,550,175. Although the claims at issue are not identical, they are not patentably distinct from each other.  Although the claims at issue are not identical, they are not patentably distinct from each other because an immunochromatographic test strip for detecting Mycoplasma pneumoniae in a test sample, at least comprising first and second antibodies against P30 protein of Mycoplasma pneumoniae and a membrane carrier, 
wherein the first antibody is previously immobilized at a predetermined position of the membrane carrier so as to form a capturing zone; and the second antibody is labeled with an appropriate labeling substance and is provided at a position separated from the capturing zone so as to be chromatographically developed in the membrane carrier, whereby when the test sample is added to reach the above position, a complex of an antigen contained in the test sample and the second antibody is captured by the capturing zone, wherein at least one of the first and second antibodies is a monoclonal 
The instant claims are drawn to an immunochromatographic assay for detecting Mycoplasma pneumoniae, comprising: providing a membrane carrier having a capturing zone that is formed by previously immobilizing a first antibody against P30 protein of Mycoplasma pneumoniae at a predetermined position; chromatographically developing a liquid mixture in the membrane carrier toward the capturing zone, said liquid mixture containing a second antibody against the P30 protein and a predetermined amount of a test sample, whereby a complex of an antigen contained in the test sample and the second antibody is captured by the capturing zone, wherein the test sample is a biological sample, and the first and second antibodies are each a monoclonal antibody against an epitope of P30 protein located in any one of amino acid sequences of SEQ ID NOS: 3 to 5, and having a sensitivity sufficient for detecting Mycoplasma pneumoniae strain M129 in a culture having a concentration of 1 x 106 CFU/ ml of the M129 strain, as measured by the aforementioned immunochromatographic assay for detecting Mycoplasma pneumoniae.
The SEQ ID NO:2 of 10,550,175 is encompassed by instantly claimed SEQ ID NO:3, 4 and 5. The claims recite use of a monoclonal antibody, have the same label requirements and recite nitrocellulose paper. Therefore, the claims are drawn to overlapping subject matter. 



Response to Arguments
8.	Applicant's arguments filed August 4, 2021, have been fully considered but they are not persuasive. Applicants argue that the immunochromatographic assay as defined by the cited  by Patent 10,550,175 neither specifically "discloses" the immunochromatographic assay nor specifically requires the specific epitopes of P30 protein located in any one of the amino acid sequences of SEQ ID NOS: 3 to 5 in the present claim 7. Despite Applicants argument, The Office has provided a sequence alignment of instantly claimed SEQ ID NO:3 and 5 and SEQ ID NO:2 of 10,550,175. The instantly claimed first and second antibodies are each a monoclonal antibody against an epitope of P30 protein located in any one of amino acid sequences of SEQ ID NOS: 3 to 5.  Claim 3 of US Patent 10,550,715 requires at least one of the first and second antibodies is a monoclonal antibody recognizing an epitope of P30 protein present in a region of the amino acid sequence of SEQ ID NO: 2.  Therefore, the first and second monoclonal against an epitope of P30 protein will also recognize an epitope of P30 protein present in a region of the amino acid sequence of SEQ ID NO: 2.  This is evidenced by the fact that SEQ ID NO: 3 and 5 are encompassed within SEQ ID NO:2.  
Applicants’ attention is directed to the sequence alignment.

	Applicants point to the recitation regarding sensitivity in instant claim 7. However, a description of sensitivity does not distinguish the monoclonal antibodies. There is no evidence of record that monoclonal antibodies of Patent 10,174,103 do not exhibit the same sensitivity. It appear that the sensitivity is merely an unrecited property and applicants have not provided any evidence that the monoclonal antibodies of US 10, 

Applicants have provided no scientific evidence that the monoclonal antibody of the patent will not bind to the instantly recited epitopes. The burden is on Applicant because the Office has provided scientific evidence that SEQ ID NO:2 of 10,174,103  encompasses the instantly claimed SEQ ID NO:3, 4 and 5 which will bind the Anti-P30 monoclonal antibody. Contrary to applicants’ assertions, the present invention as claimed is directed to the provision of the novel sandwich immunoassay or immunochromatographic assay, and the first and second antibodies only have to bind an epitope located in any one of SEQ ID NO: 3 to 5.  Claim 5 of US Patent 10,174,103 is drawn to a novel sandwich immunoassay or immunochromatographic assay, where the first and second antibodies are monoclonal antibody recognizing an epitope of P30 protein present in a region of the amino acid sequence of SEQ ID NO: 2. Therefore, the first and second monoclonal antibodies Claim 5 of US Patent 10,174,103 can also bind to the same epitopes because SEQ ID NO:3 to 5 are embedded within SEQ ID NO:2.  Any monoclonal antibodies that recognize any epitope existing in the whole sequence of the SEQ ID NO:2 can be used as the first and second monoclonal antibodies.
The instantly claimed immunochromatographic assay of claim 7 may be understood to be characterized in that the two specific portions of P30 protein, having the amino acid sequences of SEQ ID NOS: 3 to 5, are captured by the first and second antibodies. 
.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 7, 9-10 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or This is a written description rejection.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single 
The instant claims are drawn to an immunochromatographic assay for detecting Mycoplasma pneumoniae, comprising: providing a membrane carrier having a capturing zone that is formed by previously immobilizing a first antibody against P30 protein of Mycoplasma pneumoniae at a predetermined position; chromatographically developing a liquid mixture in the membrane carrier toward the capturing zone, said liquid mixture containing a second antibody against the P30 protein and a predetermined amount of a test sample, whereby a complex of an antigen contained in the test sample and the second antibody is captured by the capturing zone when the P30 protein is contained in the test sample, wherein the test sample is a biological sample, and the first and second antibodies are each a monoclonal antibody against an epitope of P30 protein located in any one of amino acid sequences of SEQ ID NOs: 3 to 5, and having a sensitivity sufficient for detecting Mycoplasma pneumoniae strain M129 in a culture having a concentration of 1 x 106 CFU/ ml of the M129 strain, as measured by the aforementioned immunochromatographic assay for detecting Mycoplasma pneumoniae.


The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure. Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ ... Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site." The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in 
Therefore, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements. An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). In the instant case, the scope of the claim includes numerous structural variants, e.g., monoclonal antibodies which bind to different epitopes, and the genus is highly variant because a significant number of structural differences between genus members is permitted. 
There are no drawings or structural formulas disclosed of any of these variant antibodies. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of antibodies based on disclosure of the single species of an antibody which specifically binds to the amino acid sequence of SEQ ID NO: 3, 4 and/or 5.
AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  See also Goel et al., J. of Immunol. 2004, 173 (12) 7358-7367; Plasticity within the Antigen-Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response. Teaching three antibodies that bind to the same 12-mer epitope/antigen but have substantial diversity in the CDRs. http://www.jimmunol.org/content/173/12/7358 

Given the well-known high level of polymorphism of binding agents and antibodies, the skilled artisan would not have been in possession of the vast repertoire of binding agents and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every binding agent that binds sequences as broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Response to Arguments
10.	Applicant's arguments filed August 4, 2021 have been fully considered but they are not persuasive. 
Applicant’s submit claim 7 defines an invention (subject matter) that was described in the specification provides written description in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  cases the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants urge that the antibodies are not required to cause any further physiological response as is required for the antibody drugs such as the PACS9 
inhibitors discussed in the Amgen v. Sanofi decision referred to by Examiner.
Applicants argue that Amgen v Sanofi should not be relied upon because that case was not in the field of immunochromatographic assays. However, the case law is not applied based on the use of the antibodies; rather the fact that the instant application drawn to antibodies that lack a structural description. Thus, the instantly claimed antibodies are like the antibodies of Amgen v Sanofi which also lacked a structural description. In this case, the issue ( like Amgen v Sanofi) is that an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).  The instant claims fail to provide a precise definition, such as Amgen v Sanofi.  What the instantly claimed antibody binds to does not provide a precise definition, such as structure, or physical properties of the claimed monoclonal antibodies. Similarly, the instantly claimed antibody sensitivity, does not provide a precise definition, such as structure, or physical properties of the claimed monoclonal antibodies.
The Office agrees that the antibodies are not required to cause any further physiological response. Instead, the issue is that the antibodies lack sufficient structure-function correlation to meet the written description requirements. The claimed epitopes define the structure of the P30 protein. For antibodies, the Federal Circuit has found that possession of antibody heavy and light chain variable regions provides a structural stepping stone. Simply defining the antibody specificity or sensitivity does not provide any structure for the claimed antibodies. Applicants have not pointed to the antibody heavy and light chain variable regions.
Applicants urge that sensitivity reflects a structure of the monoclonal antibody.  Applicant is requested to explicitly point out the physical property of the monoclonal antibodies used in the present invention.  The Office responds by reminding applicant that describing the monoclonal antibodies sensitivity abilities do not recite or provide any structure information regarding the monoclonal antibodies. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus.   For example, sensitivity does not describe the antibody’s heavy and light chain variable regions.

The scope of the claims includes numerous structural variants, i.e., monoclonal antibodies which bind to different epitopes, and the genus is highly variant because a significant number of structural differences for monoclonal antibodies is permitted. It is well known that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences.  Applicants have not described any structural characteristics of the claimed monoclonal antibodies. Furthermore, proteins are composed of linear polypeptide chains that fold together in complex spatial patterns to create the native protein structure. These folded structures form binding sites for antibodies. Antibody binding sites are typically "assembled" on the protein surface from segments that are far apart in the primary amino acid sequence of the target proteins.  Therefore, identifying the epitope sequence, does not provide any structure, or physical properties of the claimed monoclonal antibodies.
Applicants’ arguments are not found persuasive, because Applicants have not provided the structure or physical properties of the claimed monoclonal antibodies.
Therefore, the rejection is maintained. 


Conclusion
11. 	No claims allowed. 

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645